Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 14-16 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art of records  in particular, the combination of Sood et al. US Pub. No.: 2016/0226913 A1 in view of Ryland US Pub. No.: 215/0163158 A1 do not disclose the limitation: “responsive to the request, retrieving policies among the stored multiple policies that are associated with same tags as the one or more first tags specified in the identified template; generating configuration parameters for data path components in a host machine of the virtual computing instance and for data path components of the virtual computing instance based on the retrieved policies, wherein if a first policy of the retrieved policies that is associated with a first tag of the one or more first tags conflicts with a second policy that is associated with the second tag, the second policy is used instead of the first policy”. Rather Sood discloses the technologies for scalable security architecture of virtualized networks. Similarly, Ryland discloses identity and access management based access control in virtual networks. Accordingly, Claims 1-4 and 14-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433